United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1860
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Cody James Malone

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: September 11, 2013
                            Filed: September 16, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      In this direct criminal appeal, Cody Malone challenges the thirty-year prison
sentence that the District Court1 imposed after Malone pleaded guilty to inducing a

      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
minor to engage in sexually explicit conduct for the purpose of producing a visual
depiction of such conduct. Malone’s counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the thirty-year
sentence is unreasonable. Malone has filed a supplemental pro se brief asserting
essentially the same argument.

      Upon careful review, we conclude that the District Court did not impose an
unreasonable sentence. See United States v. Gall, 552 U.S. 38, 51 (2007) (describing
appellate review of sentences under the deferential abuse-of-discretion standard and
noting that if a sentence is within the Guidelines range, the appellate court may apply
a presumption of reasonableness); see also United States v. Werlein, 664 F.3d 1143,
1145-47 (8th Cir. 2011) (per curiam) (affirming the imposition of a thirty-year
sentence when the defendant pleaded guilty to producing child pornography and
admitted “that he had used online profiles to befriend . . . adolescent girls, had
engaged in sexual conduct with them, and had downloaded onto his computer
sexually explicit pictures of them”).

      We have reviewed the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), and have found no nonfrivolous issues. Accordingly, we affirm
Malone’s sentence, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-